Citation Nr: 0208416	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  94-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan,
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disability, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his aunt



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran served on active duty for training at various 
times, including from October 1983 to March 1984 and for a 
two-week period in April 1991.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in December 1993 before a Member of the Board.  

The veteran and his aunt testified at a hearing at the RO 
before a Hearing Officer in December 1994.  

The Board remanded the case to the RO for additional 
development of the record in July 1996.



FINDING OF FACT

The veteran currently is shown as likely as not to have a 
psychiatric disability manifested by hallucinations that had 
its onset in service.




CONCLUSION OF LAW

A psychiatric disability manifested by hallucinations is due 
to a disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
Remand. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for a claimed psychiatric 
disability, to include schizophrenia.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  


II.  Service Connection for a Psychiatric Disability, to 
Include Schizophrenia

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination for the U.S. Army 
Reserves in August 1983 shows that he had sustained a head 
injury in 1972.  Records of treatment for the injury in 1972 
reflect a severe lacerated wound to the veteran's scalp; the 
skull had not been fractured.

A careful review of service medical records at the time of 
the veteran's quadrennial examination as a member of the 
Reserves component in March 1990 reflects that the veteran's 
history had been difficult to get; that he had been 
inconsistent and changed his story; that his smiles were 
inappropriate; and that he was anxious.  The veteran admitted 
to having hallucinations.  A mental health consultation was 
recommended.

Service medical records show that, during a two-week period 
in April 1991 while in active duty training, the veteran 
self-inflicted a stab wound to his abdomen.  Records show 
that the veteran was hospitalized for treatment of the wound; 
he was then transferred for psychiatric evaluation.

A narrative summary of the veteran's hospitalization, dated 
in June 1991, shows a diagnosis of schizotypal personality 
disorder, severe.  One examiner commented that, at no time 
during his hospitalization did the veteran ever demonstrate 
severe enough psychotic symptoms to warrant an additional 
diagnosis of schizophrenia.

Non-VA medical records show diagnoses of schizophrenia, 
paranoid type, subchronic in September 1992; and of 
schizophrenia, undifferentiated type, unspecified in November 
1992.

Non-VA medical records dated in February 1994 show an Axis I 
diagnosis of schizophrenia disorder; the veteran's prognosis 
was shown as poor.

Testimony of the veteran at a hearing in December 1994 was to 
the effect that he continued having hallucinations and 
requiring treatment for his psychiatric disability ever since 
the incident in service in April 1991.

The veteran underwent a VA examination in September 1997 by 
two psychiatrists who carefully evaluated all medical records 
in the veteran's claims folder.  The veteran reported going 
to active duty training in April 1991, and that he spent 
about one week without any sleep.  The veteran reported 
having odd ideas described as mental confusion, and he 
stabbed himself.  After his discharge from the U.S. Army 
Reserves, the veteran reported receiving continued mental 
health treatment.  He reported taking daily medication.

The examiners noted that the veteran spoke a great deal about 
a multiplicity of situations that he experienced daily, 
including auditory hallucinations.  The veteran also 
described visual illusions and visual hallucinations.  The 
veteran remained practically isolated, and was not involved 
in any specific activity; he reported living "from day to 
day."  The veteran also described a number of routines that 
he had developed in order not to lose control of his 
behavior.    

Upon examination, the veteran was casually dressed; he was 
fairly aware of the interview situation, but he was observed 
to be very hyperactive.  The veteran was also very 
disorganized with noticeable looseness of associations and 
tangential speech.

The examiners noticed circumstantiality.  There was also a 
fear of losing control of his behavior either by giving in to 
what the voices tell him to do or by doing something that 
might provoke disorganization.

The veteran avoided other people.  There were periods of 
hyperactivity in which the veteran had a tendency to become 
very angry, and to get into verbal arguments with family 
members.  

There were underlying feelings of worthlessness and 
helplessness and very persistent suicidal ruminations.  
Affect was totally inappropriate; mood was hyperactive, very 
anxious, restless, and at times manifesting sadness and 
depression.

The veteran was oriented in person and place, but had 
difficulty with time.  His memory was quite disorganized.  
His intellectual capacity was in a certain sense handicapped 
because of disorganization of his thoughts and this 
overwhelming sensation or experience of unrealism.  Judgment 
was fair, but his insight was very superficial.

The diagnosis on Axis I was that of schizophrenia disorder, 
undifferentiated type, chronic.  The examiners added that 
psychosocial stressors of the veteran's present disorder were 
first manifested in 1991.

Based upon a review of medical records in the claims folder, 
the examiners found no evidence that the veteran had 
manifested any kind of odd or eccentric behavior, or 
psychotic behavior prior to 1991.

The examiners noted that the behavior manifested by the 
veteran and the act itself of attempting to kill himself in 
such a bizarre manner like stabbing himself on the chest 
going down to the abdomen, and what had been described during 
the course of hospitalization, clearly established psychotic 
symptomatology.

While there may not have been enough evidence to establish a 
diagnosis of schizophrenia in 1991, there was evidence of 
psychotic symptoms; the examiners added that the diagnosis 
that corresponded to the veteran's hospitalization in 1991 
was that of a psychotic disorder.

It was the opinion of the examiners that the diagnosis of 
schizotypal personality disorder in April 1991 was incorrect, 
and that the veteran's present diagnosis was a definite 
progression from that original symptomatology.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

In the instant case, service medical records report a head 
injury in 1972, but show no psychiatric defect at the time of 
the veteran's enlistment examination. Thus, the Board 
presumes the veteran to have been in sound condition at the 
time of entry in 1983.  Parker v. Derwinski, 1 Vet. App. 522 
(1991).  

In his brief period of active duty training in April 1991, 
service medical records reveal that the veteran self-
inflicted a stab wound to his abdomen.  He was not found to 
be psychotic at the time.  The veteran was diagnosed with a 
schizotypal personality disorder, severe.

Personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation, and thus cannot be service connected.  38 C.F.R. 
§ 3.303(c) (2001), see 38 U.S.C.A. § 1110 (providing 
compensation for disease or injury incurred in service).

Post-service medical records show evidence of schizophrenia 
within one year of the veteran's discharge from the Reserves 
Corp in September 1992, a continuity of treatment for 
schizophrenia, and present evidence of schizophrenia.

The Board notes that the presumption of service connection 
for a psychosis that becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service is not applicable in this case because the veteran 
had less than 90 days of continuous active service in April 
1991.  38 U.S.C.A. §§ 1101, 1112, 1113.  

The report of VA examination in September 1997 reveals 
evidence of a psychotic disorder in April 1991.  The veteran 
also testified that he continued having hallucinations and 
requiring treatment for schizophrenia since the incident in 
service in April 1991. The Board finds that the combination 
the veteran's testimony, the service medical records that 
document hallucinations in service, the post-service medical 
records showing chronic schizophrenia, and the VA examiners' 
statement that the veteran's present disorder is a 
progression of symptomatology from April 1991, are sufficient 
to show manifestations in service, current diagnosis, and 
linkage.

Having considered all the evidence, the Board finds that it 
supports a finding that the veteran's current schizophrenia 
disorder had its onset in service.  The preponderance of the 
evidence is in favor of the veteran's claim for service 
connection for a psychiatric disability, to include 
schizophrenia, and the claim is granted.   As such, the 
benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107.



ORDER

Service connection for a psychiatric disability, to include 
schizophrenia, is granted.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

